Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/276,145 filed on 03/13/2021.
As per the Preliminary Amendment filed on 03/13/2021, claims 1-4 are amended; Claims 5-8 are added. Claims 1-8 have been examined and are pending.       This action is made Non Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP-2018-181459, filed on 09/27/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al., (“Amin,” US 2014/0129951), published on May 8, 2014
Regarding claim 1, Amin discloses an image selection apparatus, comprising: 
a display unit configured to display a map screen (pars. Pars. 0086; Fig. 3E-3H; user interface 395 displays a full screen view of an expanded map 396 that provides information about the user's location as well as one or more graphic vehicle indicators that are dynamically provided on the map 396 to indicate the current/real-time locations and movements of the available service providers); and a microprocessor and a memory coupled to the microprocessor (pars. 0111-0113; Fig. 8; a memory resources 820 and a processor 810), wherein the microprocessor is configured to function as: 
a position information acquisition unit configured to acquire position information of a plurality of moving objects moving toward a predetermined destination (pars. 0039-0041, 0086-0087; Figs. 1, 3E-3F, 3H; “[a] region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location (e.g., six miles), or can be an area that is specifically partitioned from other areas.” [there are one more of vehicle types that are available within the predetermined distance of current location of the computer device]); 
a display control unit configured to control the display unit so that a plurality of first icon images respectively corresponding to the plurality of moving objects whose position information is acquired by the position information acquisition unit is displayed as a plurality of moving images moving on the map screen in response to motion of the plurality of moving objects (pars. 0039-0041, 0086-0087; Figs. 1, 3E-3F, 3H; an expanded map 396 that provides information about the user's location and one or more graphic vehicle indicators that are dynamically provided on the map 396 to indicate the current/real-time locations and movements of the available service providers); and 
an input unit configured to input a command from a user to the plurality of first icon images (pars. 0058-0059, 0063-0068, 0075), wherein the command includes a stop command to stop motion of the plurality of first icon images and a selection command to select a specific first icon image from among the plurality of first icon images, wherein the display control unit controls the display unit so that a second icon image corresponding to a new destination different from the predetermined destination is displayed on the map screen together with the plurality of the first icon images and, when the stop command is inputted by the input unit in response to operation by the user to the second icon image, motion of the plurality of first icon images is stopped (par. 0068-0072, 0074-0077, 0097; Fig. 3C; the map can display graphic vehicle indicators 315 that visually represent Sedan vehicles, which is known as first icon images, that are near the current location or pickup location of the user. If the user changes the vehicle selection using the multistate selection feature 320 to select SUVs, which is known as second icon image, the graphic vehicle indicators 315 of the Sedans can be removed from the map and one or more graphic vehicle indicators 315 (if any) of SUVs can be provided on the map.” [the selected vehicle will be removed from the map and one or more new indictors currently selected vehicle will be display on the map]).  
Regarding claim 2, Amin discloses the image selection apparatus according to claim 1, wherein the plurality of moving objects is a plurality of agents patrolling predetermined visiting destinations, wherein the selection command is a command to select an agent who visits a new visiting destination from among the plurality of agents (pars. 0065-0070, 0074-0079, 0080-0082, 0086-0088, 0090-0095, 0097-0099, 0104-0106; Figs. 3A-7D; the indicator of the selected service provider is displayed on the map and dynamically updated information based on moving of service provider to pick up location).  
Regarding claim 3, Amin discloses the image selection apparatus according to claim 1, wherein the display control unit controls the display unit to so that the plurality of first icon images is displayed in a first mode simultaneously on the map screen and the specific first icon image is displayed in a second mode different from the first mode on the map screen when the selection command is inputted (pars. 0065-0070, 0074-0079, 0080-0082, 0086-0088, Fig. 3C-3H; the user interface 398 will be dynamically changed based on user selects feature of service).  
Regarding claim 4, Amin discloses the image selection apparatus according to claim 1, wherein the second icon image is displayed as a button image (pars. 0058-0061, 0062-0068; Figs. 3A-3C; a multistate selection feature 320 includes Taxis, Sedans, and SUVs image icon).  
Regarding claim 5, Amin discloses an image selection apparatus, comprising: 
a display unit configured to display a map screen (pars. Pars. 0086; Fig. 3E-3H; user interface 395 displays a full screen view of an expanded map 396 that provides information about the user's location as well as one or more graphic vehicle indicators that are dynamically provided on the map 396 to indicate the current/real-time locations and movements of the available service providers); and a microprocessor and a memory coupled to the microprocessor (pars. 0111-0113; Fig. 8; a memory resources 820 and a processor 810), wherein the microprocessor is configured to perform: 
acquiring position information of a plurality of moving objects moving toward a predetermined destination (pars. 0039-0041, 0086-0087; Figs. 1, 3E-3F, 3H; “[a] region that is specific to the user includes the current location (or service location) in which on-demand services can be provided to the user. The region can be a city or metropolitan area in which the computing device 180 is currently located in, can be an area having a predetermined distance radius from current location (e.g., six miles), or can be an area that is specifically partitioned from other areas.” [there are one more of vehicle types that are available within the predetermined distance of current location of the computer device]); 
controlling the display unit so that a plurality of first icon images respectively corresponding to the plurality of moving objects whose position information is acquired is displayed as a plurality of moving images moving on the map screen in response to motion of the plurality of moving objects (pars. 0039-0041, 0086-0087; Figs. 1, 3E-3F, 3H; an expanded map 396 that provides information about the user's location and one or more graphic vehicle indicators that are dynamically provided on the map 396 to indicate the current/real-time locations and movements of the available service providers); and 
inputting a command from a user to the plurality of first icon images (pars. 0058-0059, 0063-0068, 0075), wherein the command includes a stop command to stop motion of the plurality of first icon images and a selection command to select a specific first icon image from among the plurality of first icon images, wherein the microprocessor is configured to perform: the controlling including controlling the display unit so that a second icon image corresponding to a new destination different from the predetermined destination is displayed on the map screen together with the plurality of the first icon images and, when the stop command is inputted in response to operation by the user to the second icon image, motion of the plurality of first icon images is stopped (par. 0068-0072, 0074-0077, 0097; Fig. 3C; the map can display graphic vehicle indicators 315 that visually represent Sedan vehicles, which is known as first icon images, that are near the current location or pickup location of the user. If the user changes the vehicle selection using the multistate selection feature 320 to select SUVs, which is known as second icon image, the graphic vehicle indicators 315 of the Sedans can be removed from the map and one or more graphic vehicle indicators 315 (if any) of SUVs can be provided on the map.” [the selected vehicle will be removed from the map and one or more new indictors currently selected vehicle will be display on the map]).  
Regarding claim 6, Amin discloses the image selection apparatus according to claim 5, wherein the plurality of moving objects is a plurality of agents patrolling predetermined visiting destinations, wherein the selection command is a command to select an agent who visits a new visiting destination from among the plurality of agents (pars. 0065-0070, 0074-0079, 0080-0082, 0086-0088, 0090-0095, 0097-0099, 0104-0106; Figs. 3A-7D; the indicator of the selected service provider is displayed on the map and dynamically updated information based on moving of service provider to pick up location).  
Regarding claim 7, Amin discloses the image selection apparatus according to claim 5, wherein the microprocessor is configured to perform: the controlling including controlling the display unit to so that the plurality of first icon images is displayed in a first mode simultaneously on the map screen and the specific first icon image is displayed in a second mode different from the first mode on the map screen when the selection command is inputted (pars. 0065-0070, 0074-0079, 0080-0082, 0086-0088, Fig. 3C-3H; the user interface 398 will be dynamically changed based on user selects feature of service).  
Regarding claim 8, Amin discloses the image selection apparatus according to claim 5, wherein the second icon image is displayed as a button image (pars. 0058-0061, 0062-0068; Figs. 3A-3C; a multistate selection feature 320 includes Taxis, Sedans, and SUVs image icon).
Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Chheda et al., (“Chheda,” US 2017/0012920) is directed to a method/system for receiving a request for a transport service from a first device.
Kamijo et al., (US 2003/0169340) is directed to a method/system for tracking moving objects in pictures. 

Bermudez (US 2019/0228646) is directed to a method/system for displaying information to drivers of taxis in an operating region that has a plurality of popular destinations includes a display device fixed within each taxi.
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/Primary Examiner, Art Unit 2174